Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Newly submitted claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 49 has limitation of Group II that was not previously selected. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 48 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “image elements emit and detect at the same time” is not in the specification. Limitation “adjust one or more parameters of the transducer, the ultrasound imaging device or both based on the calculated bubble deletion” is not in the specification. 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not possible to the image elements emit and detect at the same time. Examiner interprets claim limitation as the same image elements emit and detect (receive signal) at the same time. Base on Wand factors it is not enable to emit and detect at the same time by the same image elements. There is no existence of working examples. Base on the level of one of ordinary skill in the art, state of prior art, nature of the invention and the level of predictability in the art it is not possible to have image elements emit and detect at the same time. The amount of direction provided by the inventor does not enable image elements to emit and detect at the same time. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 4, 6-8, 10, 15-17, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (Post hoc analysis of passive cavitation imaging for classification of histotripsy-induced liquefaction in vitro (provided in the IDS)). 

3.	Addressing claim 1, Bader discloses a therapeutic ultrasound system comprising: 
a transducer configured to emit therapy ultrasound waves towards a therapy site (see Fig. 1; histotripsy transducer); 
an ultrasound imaging device configured to emit plane wave ultrasound waves towards the therapy site (see abstract and Fig. 1, L7-4 imaging array transducer produce plane wave); 
a controller coupled to the transducer and the ultrasound imaging device to cause the plane wave ultrasound waves to begin to be applied less than 1 millisecond after a start of a last pulse of the therapy ultrasound waves, the controller configured to: send an activation signal to the transducer; send an activation signal to the ultrasound imaging device; receive image data from the ultrasound imaging device; and generate bubble cloud image data based on the received image data (see abstract, Fig. 1 and page 6, B. Temopral Change of Bubble Grayscale Value; PC controlled; the main experiment has delay of 1 millisecond; however, imaging with phantom tissue the delay is 1 millisecond or less after histotripsy focal insonation; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this is a designer choice that only require routine skill in the art and does not change operation principle).

4.	Addressing claims 2, 4, 6-8, 10, 15-17, 48 and 50, Bader discloses:
regarding claim 2, wherein the plane wave ultrasound waves are configured to cause bubbles to diffuse into tissue of the therapy site, and wherein the plane wave ultrasound waves comprise standard plane waves, pulse inversion plane waves, or chirp-coded excitation plane waves (see Fig. 1; apply plane wave to bubble cloud cause bubble to diffuse into phantom tissue).
regarding claim 4, wherein the transducer is arranged orthogonal to the ultrasound imaging device such that a focus direction of the transducer is orthogonal to a focus direction of the ultrasound imaging device, and wherein the ultrasound imaging device is aligned confocally with the transducer (see Fig. 1).
regarding claim 6, wherein the ultrasound imaging device comprises a plane wave B-mode device, and wherein the ultrasound imaging device is further configured to: receive a backscatter signal generated based on plane wave ultrasound waves; and generate the image data based on the backscatter signal (see abstract and page 12, number 13; B-mode ultrasound produce imaging from backscattering signal).
regarding claim 7, wherein the therapy ultrasound waves comprise pulses and have a pulse length of 3-40 µs, wherein an exposure time of pulses of the therapy ultrasound waves is 5-60 ms, or both (see abstract, pulse duration of 5-20 µs).
regarding claim 8, wherein a fundamental frequency of the therapy ultrasound waves is 800 kHz to 1200 kHz, a pulse repetition frequency of the pulses of the therapy ultrasound waves is 10-30 Hertz, or both (see Fig. 2; fundamental frequency of the therapy ultrasound waves is 1 mhz = 1000khz).
regarding claim 10, wherein a peak negative pressure of the therapy ultrasound waves is 10-20 MPa, a derated focal peak negative pressure of the therapy ultrasound waves is 10-30 MPa, a derated peak positive pressure of the therapy ultrasound waves is 50-150 MPa, a peak negative pressure of the plane wave ultrasound waves is 300 kPA to 10 MPa, or a combination thereof (see page 3, B.Histotripsy Insonation; peak negative pressure of the therapy ultrasound waves is 12-23 MPa; a derated peak positive pressure of the therapy ultrasound waves is 77-123 MPa). 
regarding claim 15, wherein the plane wave ultrasound waves comprise pulse inversion plane wave ultrasound waves, wherein a fundamental frequency of the pulse inversion plane wave ultrasound waves is about 5 MHz, and wherein a pulse duration of the pulse inversion plane wave ultrasound waves is 0.3 µs (the system is capable of using pulse inversion plane wave with these parameters; this is a system claim and the system has the structure to perform pulse inversion at these parameters; capable rejection is not an official notice; it is applicant burden to explain why the system structure is not capable of performing this function; the system has imaging array and PC control to select pulse inversion and these parameters; pulse inversion and the selected parameters is an intended use; the system has the require structure; capable rejection is not an obvious rejection; examiner does not state that the limitation is known in the art therefore obvious and take an official notice; capable rejection is the system has the structure that capable of performing the function (intended use)).
regarding claim 16, wherein a frame rate of the ultrasound imaging device is about 2 kHz, wherein the plane wave ultrasound waves are applied 5 µs to 500 µs after the start of the last pulse of the therapy ultrasound waves, and wherein a treatment session includes multiple therapy cycles and the last pulse is a last pulse of a particular therapy cycle of the multiple therapy cycles (see page 6, B. Temopral Change of Bubble Grayscale Value and page 4; 5 µs to 1 ms delay imaging after therapy; 2/2.5 to 11.5 khz imaging is just a designer choice; the system is capable of imaging at any of these frequency).
regarding claim 17, wherein the plane wave ultrasound waves comprise chirp-coded excitation waves, wherein a pulse bandwidth of the chirp-coded excitation waves is between 4.8 to 6 MHz, and wherein an application duration of the chirp-coded excitation waves is 2 LS (the system is capable of using chirp-coded excitation waves with these parameters). 
addressing claim 48, wherein the plane wave ultrasound waves are applied 10 us to 179 us after the start of the last pulse of the therapy ultrasound waves (see page 6, B. Temopral Change of Bubble Grayscale Value).
addressing claim 50, wherein the therapy ultrasound waves comprise pulses and have a pulse length of 3-9 µs, wherein a fundamental frequency of the therapy ultrasound waves is 800 kHz to 1100 kHz, wherein a pulse repetition frequency of the pulses of the therapy ultrasound waves is 10-30 Hertz, or a combination thereof (see abstract and Fig. 2; pulse length of 5-20 µs and a fundamental frequency of the therapy ultrasound waves is 1 mhz = 1000 khz).

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bader et al. (Post hoc analysis of passive cavitation imaging for classification of histotripsy-induced liquefaction in vitro (provided in the IDS)), in view of applicant admit prior art, further in view of Provost et al. (US 2020/0107817) and Angelsen (US 2014/0135681). 

	6.	Addressing claim 3, Bader does not disclose bubble deletion, measure/calculate bubble deletion and adjust parameter. Applicant admit prior art disclose bubble deletion is known in the field (see applicant’s specification paragraph [0211]. Provost discloses measure/calculate bubble deletion (see [0136], [0145], [0152], [0156] and Figs. 4-6, measure the number of bubbles, bubbles delete or reduce therefore Provost measure the number of delete bubbles base on acquire plane wave B-mode images; Fig. 6 show the measure quantity of bubble reduce/delete/decrease with time). Angelsen discloses decrease or increase parameters base on cavitation images (see [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to have bubble deletion, measure/calculate bubble deletion and adjust parameter as taught by applicant admit prior art, Provost and Angelsen because this help minimize the influence of residual bubble clouds and identify best parameters for microbubbles (see Provost’s paragraph [0132]), adjust parameters base on cavitation images help select optimal cavitation level (see [0035]). Hu in view of applicant admit prior art, Provost and Angelsen discloses wherein the controller is further configured to calculate bubble deletion during a treatment session, wherein the controller is further configured to adjust one or more parameters of the transducer, the ultrasound imaging device, or both, based on the calculated bubble deletion, and wherein the treatment session includes multiple cycles of the therapy ultrasound waves and the plane wave ultrasound waves interleaved together. 

No art rejection for claim 13. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10, 13, 15-17, 48 and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, examiner pointed out that limitation “adjust one or more parameters of the transducer, the ultrasound imaging device or both based on the calculated bubble deletion” is not in the specification. Applicant does not provide argument and point out where in the specification disclose this limitation in claim 3 therefore claim 3 rejection under 112 written description is maintained.
Regarding claim 13, examiner pointed out limitation “image elements emit and detect at the same time” is not in the specification. Applicant does not provide argument and point out where in the specification disclose this limitation in claim 13 therefore claim 13 rejection under 112 written description is maintained. Regarding enablement rejection of claim 13, applicant argues applicant claims a plurality of image elements, and claims that the plurality of image elements transmit and receive at the same time. One distinction is that it is the plurality of image elements which are capable of transmitting and receiving at one time and not a single image element. As an illustrative example image element A can transmit at time x and image element B can receive at time x. Accordingly, claim 13 is possible and is supported as the subject matter of claim 13 is part of the original disclosure. Applicant’s argument is not persuasive because the claims does not claim image element A can transmit at time x and image element B can receive at time x. The claim is written in a way that A and B can both transmit and receive at the same time. It is not possible to the image elements emit and detect at the same time. The claim is broad that cover several scenarios and the scenario in which both A and B transmit and receive at the same time is not possible. Applicant needs to amend the claims to clearly claim only scenario in which image element A can transmit at time x and image element B can receive at time x. Examiner basically interpret the claim limitation as the imaging elements (A + B) emit and detect at the same time and not image element A transmit at time x and image element B receive at time x. The scope of the claim is not enable therefore enablement rejection is maintained. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Histotripsy methods in mechanical disintegration of tissue: Towards clinical applications (see Fig. 6, derating positive and negative pressure peak within the range of applicant’s claim 10 (provided in the IDS)) and Removal of Residual Cavitation Nuclei to Enhance Histotripsy Erosion of Model Urinary Stones (see page 14 Fig. 2, peak negative pressure of ultrasound therapy within the range of applicant’s claim 10 (provided in the IDS)). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793